 

Exhibit 10.1

 

September 29, 2020

 

FG New America Acquisition Corp.

 

105 S. Maple Street
Itasca, Illinois 60143

 

Re:Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between FG New America Acquisition Corp., a Delaware corporation (the
“Company”), and Piper Sandler & Co. and ThinkEquity, a division of Fordham
Financial Management, Inc., as representatives (the “Representatives”) of the
several underwriters (each, an “Underwriter” and collectively, the
“Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of up to 25,875,000 of the Company’s units (including up to
3,375,000 units that may be purchased to cover over-allotments, if any) (the
“Units”), each comprised of one share of the Company’s Class A common stock, par
value $0.0001 per share (the “Class A Common Stock”), and one-half of one
redeemable warrant. Each whole warrant (each, a “Warrant”) entitles the holder
thereof to purchase one share of Class A Common Stock at a price of $11.50 per
share, subject to adjustment as described in the Prospectus (as defined below).
The Units will be sold in the Public Offering pursuant to a registration
statement on Form S-1 and prospectus (the “Prospectus”) filed by the Company
with the U.S. Securities and Exchange Commission (the “Commission”) and the
Units have been approved for listing on the New York Stock Exchange. Certain
capitalized terms used herein are defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of FG New America Investors LLC (the “Sponsor”) and the
undersigned individuals, each of whom is a member of the Company’s board of
directors and/or management team (each of the undersigned individuals, an
“Insider” and collectively, the “Insiders”), hereby agrees with the Company as
follows:

 

  1. The Sponsor and each Insider agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall (i) vote any shares of Common
Stock (as defined below) owned by it, him or her in favor of any proposed
Business Combination and (ii) not redeem any shares of Common Stock owned by it,
him or her in connection with such stockholder approval. If the Company seeks to
consummate a proposed Business Combination by engaging in a tender offer, the
Sponsor and each Insider agrees that it, he or she will not sell or tender any
shares of Common Stock owned by it, him or her in connection therewith.

 

  2. The Sponsor and each Insider hereby agrees that in the event that the
Company fails to consummate a Business Combination within 24 months from the
closing of the Public Offering, or such later period approved by the Company’s
stockholders in accordance with the Company’s amended and restated certificate
of incorporation (as it may be amended from time to time, the “Charter”), the
Sponsor and each Insider shall take all reasonable steps to cause the Company to
(i) cease all operations except for the purpose of winding up, (ii) as promptly
as reasonably possible but not more than ten business days thereafter, redeem
100% of the shares of Class A Common Stock sold as part of the Units in the
Public Offering (the “Offering Shares”), at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account (as defined
below), including interest earned on the funds held in the Trust Account (which
interest shall be net of taxes payable, and up to $100,000 of interest to pay
dissolution expenses), divided by the number of then outstanding Offering
Shares, which redemption will completely extinguish all Public Stockholders’
rights as stockholders (including the right to receive further liquidating
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining stockholders
and the Company’s board of directors, liquidate and dissolve, subject in each
case to the Company’s obligations under Delaware law to provide for claims of
creditors and other requirements of applicable law. The Sponsor and each Insider
agrees to not propose any amendment to the Charter to modify the substance or
timing of the Company’s obligation to redeem 100% of the Offering Shares if the
Company does not complete a Business Combination within the required time period
set forth in the Charter or with respect to any other material provisions
relating to stockholders’ rights or pre-initial business combination activity,
unless the Company provides its Public Stockholders with the opportunity to
redeem their Offering Shares upon approval of any such amendment at a per-share
price, payable in cash, equal to the aggregate amount then on deposit in the
Trust Account, including interest earned on the funds held in the Trust Account
(which interest shall be net of taxes payable), divided by the number of then
outstanding Offering Shares.

 





 

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it, him or her. The Sponsor
and each Insider hereby further waives, with respect to any shares of Common
Stock held by it, him or her, if any, any redemption rights it, he or she may
have in connection with (A) the consummation of a Business Combination,
including, without limitation, any such rights available in the context of a
stockholder vote to approve such Business Combination, or (B) a stockholder vote
to approve an amendment to the Charter to modify the substance or timing of the
Company’s obligation to redeem 100% of the Offering Shares if the Company has
not consummated a Business Combination within the time period set forth in the
Charter or with respect to any other material provisions relating to
stockholders’ rights or pre-initial business combination activity or in the
context of a tender offer made by the Company to purchase Offering Shares
(although the Sponsor, the Insiders and their respective affiliates shall be
entitled to redemption and liquidation rights with respect to any Offering
Shares it or they hold if the Company fails to consummate a Business Combination
within the time period set forth in the Charter).

 

  3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not, without the prior written consent of the Representatives, (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules and regulations of the Commission promulgated thereunder, with respect to
any Units, shares of Common Stock (including, but not limited to, Founder
Shares), Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by it, him or her, (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any Units, shares of
Common Stock (including, but not limited to, Founder Shares), Warrants or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock owned by it, him or her, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (iii) publicly
announce any intention to effect any transaction specified in clause (i) or
(ii). Each of the Insiders and the Sponsor acknowledges and agrees that, prior
to the effective date of any release or waiver, of the restrictions set forth in
this paragraph 3 or paragraph 7 below, the Company shall announce the impending
release or waiver by press release through a major news service at least two
business days before the effective date of the release or waiver. Any release or
waiver granted shall only be effective two business days after the publication
date of such press release. The provisions of this paragraph will not apply if
the release or waiver is effected solely to permit a transfer not for
consideration and the transferee has agreed in writing to be bound by the same
terms described in this Letter Agreement to the extent and for the duration that
such terms remain in effect at the time of the transfer.

 





 

 

  4. In the event of the liquidation of the Trust Account upon the failure of
the Company to consummate its initial Business Combination within the time
period set forth in the Charter, the Sponsor (the “Indemnitor”) agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened) to which the
Company may become subject as a result of any claim by (i) any third party for
services rendered or products sold to the Company or (ii) any prospective target
business with which the Company has entered into a written letter of intent,
confidentiality or other similar agreement or Business Combination agreement (a
“Target”); provided, however, that such indemnification of the Company by the
Indemnitor (x) shall apply only to the extent necessary to ensure that such
claims by a third party or a Target do not reduce the amount of funds in the
Trust Account to below the lesser of (i) $10.00 per Offering Share and (ii) the
actual amount per Offering Share held in the Trust Account as of the date of the
liquidation of the Trust Account, if less than $10.00 per Offering Share is then
held in the Trust Account due to reductions in the value of the trust assets,
less taxes payable, (y) shall not apply to any claims by a third party or a
Target which executed a waiver of any and all rights to the monies held in the
Trust Account (whether or not such waiver is enforceable) and (z) shall not
apply to any claims under the Company’s indemnity of the Underwriters against
certain liabilities, including liabilities under the Securities Act of 1933, as
amended. The Indemnitor shall have the right to defend against any such claim
with counsel of its choice reasonably satisfactory to the Company if, within 15
days following written receipt of notice of the claim to the Indemnitor, the
Indemnitor notifies the Company in writing that it shall undertake such defense.

 

  5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 3,375,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees to forfeit, at no cost, a number of Founder Shares in the aggregate equal
to 843,750 multiplied by a fraction, (i) the numerator of which is 3,375,000
minus the number of Units purchased by the Underwriters upon the exercise of
their over-allotment option, and (ii) the denominator of which is 3,375,000. The
forfeiture will be adjusted to the extent that the over-allotment option is not
exercised in full by the Underwriters so that the Founder Shares will represent
an aggregate of 20.0% of the Company’s issued and outstanding shares of Common
Stock (not including shares of Class A Common Stock underlying the Warrants,
Private Placement Warrants, Private Units (as defined below) or Underwriter
Units (as defined below)). The Sponsor further agrees that to the extent that
the size of the Public Offering is increased or decreased, the Company will
purchase or sell Units or effect a share repurchase or share capitalization, as
applicable, immediately prior to the consummation of the Public Offering in such
amount as to maintain the ownership of the initial shareholders prior to the
Public Offering at 20.0% of its issued and outstanding shares of Common Stock
upon the consummation of the Public Offering (not including shares of Class A
Common Stock underlying the Warrants, Private Placement Warrants, Private Units
or Underwriter Units). In connection with such increase or decrease in the size
of the Public Offering, then (A) the references to 3,375,000 in the numerator
and denominator of the formula in the first sentence of this paragraph shall be
changed to a number equal to 15% of the number of shares of Class A Common Stock
included in the Units issued in the Public Offering and (B) the reference to
843,750 in the formula set forth in the first sentence of this paragraph shall
be adjusted to such number of Founder Shares that the Sponsor would have to
surrender to the Company in order for the initial shareholders to hold an
aggregate of 20.0% of the Company’s issued and outstanding shares of Common
Stock after the Public Offering (not including shares of Class A Common Stock
underlying the Warrants, Private Placement Warrants, Private Units or
Underwriter Units).

 

  6. The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or an Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 7(a), 7(b) and 9, as applicable, of this Letter
Agreement (ii) monetary damages may not be an adequate remedy for such breach
and (iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 





 

 

  7. (a) The Sponsor and each Insider agrees that it, he or she shall not
Transfer any Founder Shares (or any shares of Class A Common Stock issuable upon
conversion thereof) until, (i) with respect to 50% of the Founder Shares, the
earlier of (A) one year after the completion of the Company’s initial Business
Combination and (B) the date on which the closing price of the Class A Common
Stock equals or exceeds $12.00 per share (as adjusted for stock splits, stock
dividends, reorganizations and recapitalizations) for any 20 trading days within
any 30-trading day period commencing after the Company’s initial Business
Combination and (ii) with respect to the remaining 50% of the Founder Shares,
one year after the date of the consummation of the initial Business Combination,
or earlier, in each case, if, subsequent to the initial Business Combination,
the Company consummates a subsequent liquidation, merger, capital stock
exchange, reorganization or other similar transaction that results in all of the
Company’s stockholders having the right to exchange their shares of Class A
Common Stock for cash, securities or other property (the “Founder Shares Lock-up
Period”).

 

(b) The Sponsor and each Insider agrees that it, he or she shall not Transfer
(i) any Private Units (or any securities underlying the Private Units, including
the shares of Class A Common Stock and Private Warrants (as defined below)
included in the Private Units and the shares of Class A Common Stock issued or
issuable upon exercise of the Private Warrants) or (ii) any Private Placement
Warrants (or any shares of Class A Common Stock issued or issuable upon the
exercise of the Private Placement Warrants), until 30 days after the completion
of a Business Combination (together with the Founder Shares Lock-up Period, the
“Lock-up Periods”).

 

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants, Private Units,
component securities of Private Units and shares of Class A Common Stock issued
or issuable upon the exercise or conversion of the Private Placement Warrants,
the Private Warrants, or the Founder Shares that are held by the Sponsor, any
Insider or any of their permitted transferees (that have complied with this
paragraph 7(d)), are permitted (a) to the Company’s officers or directors, any
affiliate or family member of any of the Company’s officers or directors, any
affiliate of the Sponsor or to any member of the Sponsor or any of their
affiliates; (b) in the case of an individual, by gift to a member of such
individual’s immediate family or to a trust, the beneficiary of which is a
member of such individual’s immediate family, an affiliate of such individual or
to a charitable organization; (c) in the case of an individual, by virtue of
laws of descent and distribution upon death of such individual; (d) in the case
of an individual, pursuant to a qualified domestic relations order; (e) by
private sales or transfers made in connection with any forward purchase
agreement or similar arrangement or in connection with the consummation of an
initial Business Combination at prices no greater than the price at which the
securities were originally purchased; (f) by virtue of the laws of the State of
Delaware or the Sponsor’s limited liability company agreement upon dissolution
of the Sponsor; (g) in the event of the Company’s liquidation prior to the
completion of an initial Business Combination; or (h) in the event of the
Company’s liquidation, merger, capital stock exchange or other similar
transaction which results in all of the Company’s stockholders having the right
to exchange their shares of Class A Common Stock for cash, securities or other
property subsequent to the Company’s completion of an initial Business
Combination; provided, however, that in the case of clauses (a) through (f),
these permitted transferees must enter into a written agreement with the Company
agreeing to be bound by the transfer restrictions herein and the other
restrictions contained in this Agreement (including provisions relating to
voting, the Trust Account and liquidating distributions).

 





 

 

  8. The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background. The Sponsor and
each Insider’s questionnaire furnished to the Company is true and accurate in
all respects. The Sponsor and each Insider represents and warrants that: it, he
or she is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; it, he or she has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and it, he or she is not currently a defendant in any such criminal
proceeding.

 





 

 

  9. Except as disclosed in the Prospectus, neither the Sponsor nor any officer,
nor any affiliate of the Sponsor or any officer, nor any director of the
Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, non-cash payments, monies in respect of any repayment of a loan
or other compensation prior to, or in connection with any services rendered in
order to effectuate, the consummation of the Company’s initial Business
Combination (regardless of the type of transaction that it is), other than the
following, none of which will be made from the proceeds held in the Trust
Account prior to the completion of the initial Business Combination: repayment
of a loan and advances up to an aggregate of $300,000 made to the Company by the
Sponsor; payments to the Sponsor for certain office space, secretarial and
administrative services as may be reasonably required by the Company of $10,000
per month; reimbursement for any reasonable out-of-pocket expenses related to
identifying, investigating, negotiating and completing an initial Business
Combination, and repayment of loans, if any, and on such terms as to be
determined by the Company from time to time, made by the Sponsor or an affiliate
of the Sponsor or any of the Company’s officers or directors to finance
transaction costs in connection with an intended initial Business Combination,
provided, that, if the Company does not consummate an initial Business
Combination, a portion of the working capital held outside the Trust Account may
be used by the Company to repay such loaned amounts so long as no proceeds from
the Trust Account are used for such repayment. Up to $1,500,000 of such loans
may be convertible into warrants at a price of $1.00 per warrant at the option
of the lender. Such warrants would be identical to the Founder Warrants (as
defined below), including as to exercise price, exercisability and exercise
period.

 

  10. The Sponsor and each Insider has full right and power, without violating
any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer and/or director of the
Company.

 

  11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses;
(ii) “Common Stock” shall mean the Class A Common Stock and Class B common
stock, par value $0.0001 per share (“Class B Common Stock”); (iii) “Founder
Shares” shall mean the 6,468,750 shares of Class B common stock issued and
outstanding (up to 843,750 Shares of which are subject to complete or partial
forfeiture if the over-allotment option is not exercised by the Underwriters);
(iv) “Initial Stockholders” shall mean the Sponsor and any Insider that holds
Founder Shares; (v) “Private Placement Warrants” shall mean the 5,592,500
Warrants, consisting of (a) 3,848,750 warrants to be purchased by our insiders
(and/or their designees) at $1.00 per warrant (the “Founder Warrants”),
(b) 1,512,500 warrants to be purchased by our insiders (and/or their designees)
at $0.10 per warrant (the “$15 Exercise Price Warrants”) and (c) 231,250
warrants (the “Private Warrants”) to purchase shares of Class A Common Stock
underlying the units (the “Private Units”) that the Sponsor has agreed to
purchase for an aggregate price of $4,625,000, to be sold in private placements
that shall occur simultaneously with the consummation of the Public Offering;
(vi) “Public Stockholders” shall mean the holders of securities issued in the
Public Offering; (vii) “Trust Account” shall mean the trust fund into which a
portion of the net proceeds of the Public Offering and the sale of the Private
Placement Warrants shall be deposited; (viii) “Transfer” shall mean the (a) sale
of, offer to sell, contract or agreement to sell, hypothecate, pledge, grant of
any option to purchase or otherwise dispose of or agreement to dispose of,
directly or indirectly, or establishment or increase of a put equivalent
position or liquidation with respect to or decrease of a call equivalent
position within the meaning of Section 16 of the Exchange Act, and the rules and
regulations of the Commission promulgated thereunder with respect to, any
security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b); (ix) “Underwriter Units”
shall mean the units issued to the Underwriters in a private placement to be
completed concurrently with the consummation of the Public Offering; and
(x) “Warrants” shall mean the Private Placement Warrants and public warrants.

 





 

 

  12. The Company will maintain an insurance policy or policies providing
directors’ and officers’ liability insurance, and each Director shall be covered
by such policy or policies, in accordance with its or their terms, to the
maximum extent of the coverage available for any of the Company’s directors or
officers.

 

  13. This Letter Agreement constitutes the entire agreement and understanding
of the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

  14. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and each Insider and their respective successors, heirs and assigns
and permitted transferees.

 

  15. Nothing in this Letter Agreement shall be construed to confer upon, or
give to, any person or corporation other than the parties hereto any right,
remedy or claim under or by reason of this Letter Agreement or of any covenant,
condition, stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 

  16. This Letter Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

  17. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

  18. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

  19. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery, electronic mail or facsimile
transmission.

 





 

 

  20. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated by December 31, 2020; provided further
that paragraph 4 of this Letter Agreement shall survive such liquidation.

 

[Signature Page Follows]

 





 

 

    Sincerely,             FG NEW AMERICA INVESTORS LLC             By: /s/
Larry G. Swets, Jr.       Name: Larry G. Swets, Jr.       Title: Manager        
            /s/ Larry G. Swets, Jr.     Larry G. Swets, Jr.                 /s/
D. Kyle Cerminara     D. Kyle Cerminara

 

 

    /s/ Joseph Hugh Moglia    

Joseph Hugh Moglia

                /s/ Robert Weeks     Robert Weeks

 

 

    /s/ Nicholas Rudd     Nicholas Rudd                 /s/ Hassan Baqar    
Hassan Baqar

 

 

Acknowledged and Agreed:           FG NEW AMERICA ACQUISITION CORP.            
By: /s/ Larry G. Swets, Jr.                     Name: Larry G. Swets, Jr.      
Title: Chief Executive Officer    

 

[Signature Page to Letter Agreement]

 



